OPINION — AG — YOU ASK: " SENATE BILL NO. 92 ENACTED DURING THE 29TH LEGISLATURE, PROVIDES THAT, ' THE STATE COMMISSIONER OF HEALTH AMY PURCHASE WITH PUBLIC FUNDS, INSURANCE TO PROTECT THE PUBLIC AGAINST MALPRACTICE OF DOCTORS AND NURSES EMPLOYED BY THE STATE DEPARTMENT OF HEALTH FULL TIME, AND TO INDEMNIFY SUCH DOCTORS AND NURSES IN CONNECTION THEREWITH: — " THE AG IS OF THE OPINION THE PROVISIONS OF SENATE BILL NO. 92 CONSTRUED IN CONJUNCTION WITH THE STATUTORY PROVISIONS ABOVE QUOTED, AUTHORIZE THE STATE COMMISSIONER OF HEALTH TO PURCHASE MALPRACTICE INSURANCE COVERING FULL TIME DOCTORS AND NURSES EMPLOYED IN EACH OF SAID TUBERCULOSIS SANATORIUMS, AND TO PAY FOR SUCH INSURANCE FROM MONEYS APPROPRIATED THERETO UNDER THE ABOVE QUOTED PROVISIONS OF HOUSE BILL NO. 892. (FRED HANSEN)